While I concur in the judgment of reversal, I do so under a more limited approach as it relates to summary judgment.
The trial court concluded that a "special arrangement" was not consummated between plaintiffs and defendant. The absence of such agreement would allow the application of R.C. 4721.02, limiting the liability of the defendant, as an innkeeper, to $500.
The trial court also found, in its consideration of cross-motions for summary judgment, that the case of ChaseRand Corp. v. Pick Hotels Corp. (1958), 167 Ohio St. 299,4 O.O.2d 345, 147 N.E.2d 849, was directly applicable to the instant case.
The following statement in the trial court's decision, upon considering crossmotions for summary judgment, is flawed from the standpoint that a genuine issue of material fact remained for resolution as to whether a special arrangement existed between the parties that would directly affect the limit of liability pursuant to statute. The trial court stated, "Because plaintiffs did not make a written, "special arrangement as required by statute, plaintiffs are precluded from recovering the jewelry's value in excess of $500." The establishment of the existence of a "special arrangement" is not limited to a writing, and considering all the evidence before the trial court, there remained a genuine issue of fact as to whether a special arrangement had been effected by the conduct of the parties. Thus, summary judgment on this issue was not appropriate. If such an agreement took place, then plaintiffs would be entitled to proceed, and principles of comparative negligence would apply. The Chase Rand case denied plaintiff recovery because a finding at that time of contributory negligence on the part of the guest barred any recovery. The Chase Rand case is distinguishable from the case sub judice in this aspect. If upon trial it is determined that no special *Page 312 
arrangement was entered into between the parties, then the plaintiffs would be precluded from recovery. On the other hand, the doctrine of comparative negligence would apply if it is concluded that a special arrangement was entered into between the parties.
I further concur that the constitutional challenges raised by plaintiffs are without merit as there has been no demonstration that the pertinent statutes suffer from any constitutional infirmities.